CRICHTON, J.,
additionally concurring.
hi concur with the majority’s decision to reverse the ruling of the court of appeal and to remand the case to the district court for resentencing in accordance with Judge John Conery’s dissent. I write separately to express my view that this recidivist, who now stands before the judiciary having amassed five felony convictions, should be sentenced in accordance with La. R.S. 15:529.1 and applicable jurisprudence. It is also my view that the court’s decision should not be read necessarily to limit the district court’s discretion in re-sentencing the defendant. On the facts before us, a life sentence may very well be constitutionally permissible. But it can only be so if the trial court clearly articulates its reasons in compliance with La. C.O.P. art. 894.1, and likewise bases those reasons on an evidentiary record fully developed by the district attorney and defense counsel.